Citation Nr: 1707907	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  14-10 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating higher than 30 percent for a right tibia fracture with osteoarthritis.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from December 1953 to November 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which continued an assigned 30 percent rating for a right tibia fracture with osteoarthritis.

The Veteran was scheduled to testify at a Travel Board hearing in October 2015.  However, a few days prior to the hearing, the Veteran's representative submitted correspondence indicating that the Veteran was in a nursing home and would not be able to appear.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's right tibia fracture with osteoarthritis is manifested by plantar flexion of at least 30 degrees and dorsiflexion of at least 10 degrees; joint laxity and ankylosis have not been demonstrated.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for a right tibia fracture with osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5270 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran is currently assigned a 30 percent rating under Diagnostic Code (DC) 5270, which addresses ankylosis of the ankle.  A 30 percent rating is assigned when ankylosis is present in plantar flexion between 30 and 40 degrees; or in dorsiflexion between 0 and 10 degrees.  The maximum 40 percent rating is assigned when ankylosis is present in plantar flexion at more than 40 degrees; or in dorsiflexion at more than 10 degrees; or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, DC 5270.

Generally, ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").

The Veteran underwent a VA examination in December 2012.  Range of motion of the right ankle was 45 degrees of plantar flexion with the onset of pain at 30 degrees, and 15 degrees of dorsiflexion with the onset of pain at 10 degrees.  These findings were unchanged with repetitive testing.  The examiner stated that the pain documented on range of motion testing resulted in functional loss.  No joint laxity or ankylosis was present.  However, swelling and tenderness to palpation were both noted.

Based on this evidence, a rating higher than 30 percent is not warranted for the Veteran's right tibia fracture with osteoarthritis.  The next higher rating under DC 5270 requires ankylosis of the ankle at more than 40 degrees of plantar flexion, or more than 10 degrees of dorsiflexion, or with a deformity.  No such findings were shown during the VA examination.  Indeed, the examiner specifically noted that no ankylosis was present in the right ankle, and this was further supported by fact that the Veteran was able to move his ankle in plantar flexion and dorsiflexion, albeit in a limited fashion.

In a December 2016 brief, the Veteran's attorney argues that the Veteran should be assigned three separate ratings for his service-connected condition.  Specifically, he argues the Veteran should have a rating under DC 5271 for his ankle, a rating under DC 5262 for his tibia, and a rating under DC 5003 for his arthritis.  

The Board notes that DC 5003, which addresses degenerative arthritis, states that such arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  DC 5271 addresses limitation of motion of the ankle, and provides for a 10 percent rating for "moderate" limitation of motion and a 20 percent rating for "marked" limitation of motion.  DC 5262 addresses impairment of the tibia or fibula, and assigns ratings based upon the degree of severity of the associated knee or ankle disability.  Ratings of 10, 20, and 30 percent are assigned for ankle disabilities of slight, moderate, and marked severity, respectively.  A 40 percent rating is assigned for nonunion of the tibia and fibula, with loose motion and requiring a brace.  38 C.F.R. § 4.71a.

Descriptive terms such as "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

However, the evaluation of the same manifestation under different diagnoses is to be avoided.  38 C.F.R. § 4.14 (Avoidance of Pyramiding).  In this case, DC 5003 and DC 5271 both specifically address limitation of motion of the ankle, and therefore separate ratings under each code for the same disability would violate the provisions against pyramiding.  

DC 5262 is based on the overall severity of the ankle disability.  If a claimant sought separate ratings under DCs 5262 and 5271, the severity to be considered under DC 5262 would have to be evaluated exclusive of any limitation of motion already contemplated under DC 5271.  In this case, the only other symptoms associated with the ankle are swelling and tenderness.  If the Veteran were assigned the maximum 20 percent rating under DC 5271 for limitation of motion and a separate 10 percent rating under DC 5262 for a "slight" ankle disability due to swelling and tenderness, he would receive no benefit over the currently assigned 30 percent rating under DC 5270.

The Board further finds that the swelling and tenderness, alone, would not be consistent with a "moderate" overall level of ankle disability as contemplated by the 20 percent rating under DC 5262.

Moreover, even when looking at the entire right ankle disability, the evidence does not demonstrate any nonunion of the tibia or fibula with loose motion and requiring a brace.  Indeed, the examination noted no laxity in the joint.  Therefore, a maximum 40 percent rating under DC 5262 is not appropriate.

The attorney also noted in his December 2016 brief that the Veteran's medical history indicates problems with the fibula, not the tibia.  However, as seen above, DC 5262 contemplates impairment associated with both the tibia and the fibula, and therefore the Veteran would not benefit in the Board's consideration of one bone over the other.

For these reasons, a schedular rating higher than 30 percent for right tibia fracture with osteoarthritis is not warranted.

The Board has also considered whether an extraschedular rating is appropriate.  If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  In this case, the Veteran has not raised the issue of an extraschedular rating, and for the reasons discussed above, there is no indication that his right tibia fracture with osteoarthritis results in any symptoms not contemplated by the rating schedule.  That is, his pain, limitation of motion, swelling and tenderness are all contemplated under the rating schedule, specifically under DC 5262, which addresses the entire ankle disability.  For the reasons discussed above, however, the Veteran would not benefit from a rating under this code.  Nevertheless, his symptoms all fall within the purview of the rating schedule, and no further discussion of an extraschedular rating is required.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in an October 2012 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and records the relevant findings for rating the Veteran's service-connected disability on appeal.  While the Board notes that the Veteran's examination was in December 2012, there is no indication that his condition has worsened since that time, and therefore further examination is not necessary.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the mere passage of time is not a basis for requiring of new examination).  In sum, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

A rating higher than 30 percent for a right tibia fracture with osteoarthritis is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


